Citation Nr: 1626891	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-21 835	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic foot disability, characterized by irritation of the feet, to include tinea pedis/onychodystrophy, including as due to herbicide and environmental exposure.

2.  Entitlement to service connection for a skin disorder (other than tinea pedis/onychodystrophy), including as due to herbicide and environmental exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970, including confirmed service in the Republic of Vietnam from October 1969 to October 1970.  His awards and decorations include a Combat Action Ribbon and a Vietnam Campaign Medal w/device. 

This case comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing at the RO in August 2010, before the undersigned Veterans Law Judge.

In March 2012 and February 2015, the case was remanded for additional development, which has been completed.  In February 2015, the Board also granted service connection for posttraumatic stress disorder (PTSD) with depressive symptoms.

The Board notes that, although an April 2016 rating decision reflects that the RO denied service connection for bilateral pes planus under Diagnostic Code 5276, the issue of entitlement to service connection for a chronic foot disability, characterized by irritation of the feet, to include tinea pedis/onychodystrophy, including as due to herbicide exposure remains, in appellate status as the two claims have different scopes.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in May 2015.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran has tinea pedis/oncyhodystrophy related to service.  

2.  The Veteran has a hyperkeratotic related to service.  

3.  A skin disorder (other than tinea pedis/onychodystrophy and a hyperkeratotic rash) is not shown during service and not relate to service, to include environmental or herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinea pedis/onychodystrophy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  The criteria to establish service connection for a hyperkeratotic rash have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  The criteria to establish service connection for a skin disorder (other than tinea pedis/onychodystrophy and a hyperkeratotic rash), have not been met.  38 U.S.C.A. §§ 1110, 1154, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's two remands.

The Veteran was provided VA medical examinations in July 2012 and April 2015, which were pursuant to the Board's remands.  The examination reports, along with the medical opinions, are sufficient evidence for deciding the claim.  In sum, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Analysis

The Veteran seeks service connection for skin disorder, to include as result of presumed exposure to herbicides during service in Vietnam.  The Veteran's testimony at the Board hearing was to the effect that in addition to exposure to Agent Orange during service in Vietnam, he had environmental exposure living in the jungle for two weeks at a time without opportunity to change his wet boots and socks.  He stated that he developed small bumps on his hands and/or arms, legs, and back during service, for which he was given a topical ointment.  

The Board notes that none of the skin conditions reflected in the record are presumptively caused by exposure to herbicides.  See 38 C.F.R. § 3.309(e).  The evidence does not show that the Veteran has chloracne or similar skin disease that would raise the issue of presumptive service connection under these provisions.  

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for a skin disorder.  

An August 2009 VA Agent Orange Registry examination report reflects a history of having regularly been present in defoliated areas and of having developed a rash on the back, arms and legs, with peeling skin after returning from Vietnam.  An August 2009 record from his VA treating provider found a current diagnosis for tinea pedis.  Another August 2009 record, detailing the Veteran s Agent Orange registry, recorded diagnoses for tinea pedis and skin rashes.  Another diagnosis of rash of the right leg was provided by a private physician in an earlier February 2009 record.  

The Veteran is competent to report his observable symptoms pertaining to skin problems, and although service treatment records do not document skin symptoms, his report of skin symptoms is consistent with the circumstances, conditions, and hardships of his combat service.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

Although an April 2015 VA examiner determined that neither "tinea pedis/on[y]chodystrophy" nor the diagnosed hyperkeratotic rash was related to exposure to herbicides, the opinion expressed was that "it is at least as likely as not (50% or greater probability) that the conditions were incurred in or caused by  . . . . service."  To the extent that there was any ambiguity in the opinion, reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Furthermore, as to tinea pedis/onychodystrophy and diagnosed hyperkeratotic rash, although there is some question as to a current diagnosis, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Here, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, these two conditions are shown during the pendency of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to skin disorders other than tinea pedis/onychodystrophy and a hyperkeratotic rash, as noted above, service treatment records are negative for a skin disorder.  Although the Veteran testified to having been issued salve to apply to the skin during service, service treatment records are negative for reference to a skin disorder, including hives.  Further, the September 1970 separation examination report shows that the skin and lymphatics were normal.  

In addition, a February 1973 VA examination report notes that the skin was clear.  

With respect to the Veteran's notation of "hives (seasonal)" in an August 2008 submission, the Board notes that diseases of allergic etiology, including urticaria/hives, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

To the extent that a history of skin rashes (other than tinea pedis and a hyperkeratotic rash) since service in Vietnam has been noted, to include in the August 2009 VA Agent Orange Registry examination report and a private record, and although the Veteran is competent to report symptoms, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In addition, and although the August 2010 notice to the Veteran of the findings of the August 2009 Agent Orange examination lists a diagnosis of "skin rashes," the August 2009 report of examination report from which findings were extrapolated specifically states "no active skin rashes."  The absence of clinical data or other rationale to support the notation of skin rashes (other than tinea pedis and a hyperkeratotic rash) in the August 2010 document diminishes its probative value, if any.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, a skin disorder, including urtcaria/hives, was not reported in the July 2012 VA examination report, and the examiner stated that it is less than likely that the Veteran's folliculitis, onchodystrophy, and pompholyx, none of which is presumptively caused by exposure to herbicides, 38 C.F.R. § 3.309, is related to service.  It was noted that the conditions were common in civilians.  

Consistent with the July 2012 VA examiner's opinion, the April 2015 VA examiner concluded that the Veteran's history of dermatitis or eczema, pomphylyx, folliculitis, seborrhea, and urticaria/hives were not shown in service, were unrelated and were not present on examination.  Regardless, the conditions were noted to be either of an immune etiology or due to infection, not herbicide or environmental exposure.  

As noted, the Veteran is competent to report his symptoms.  In reaching a determination, however, the Board has afforded the greatest probative value to the medical opinion evidence.  The VA opinions are persuasive as they are based on objective findings, reliable principles, and sound reasoning.  Such is more probative than the Veteran's remote lay assertions.  Thus, the nexus element is not met for these other identified skin conditions.

In sum, the evidence is in favor of service connection for tinea pedis/onychodystrophy and a hyperkeratotic rash.  As such, service connection for tinea pedis/onychodystrophy and a hyperkeratotic is warranted.  However, the preponderance of the evidence is against the claim of service connection for a skin disorder (other than tinea pedis/onychodystrophy and a hyperkeratotic rash) and there is no doubt to be resolved.  Service connection for a skin disorder (other than tinea pedis/onychodystrophy and a hyperkeratotic rash) is not warranted.  


ORDER

Service connection for tinea pedis/onychodystrophy is granted.  

Service connection for a hyperkeratotic rash is granted.  

Service connection for a skin disorder (other than tinea pedis/onychodystrophy and a hyperkeratotic rash) is denied.  



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


